I congratulate you, 
Mr. President, on your election to preside over the 
General Assembly at its sixty-third session. You may 
remain assured of the full support and cooperation of 
the Nigerian delegation as you guide our deliberations. 
May I also express appreciation to your predecessor for 
the able manner in which he presided over the work of 
the Assembly’s sixty-second session. 
 In his address to this Assembly last year (see 
A/62/PV.7), the Nigerian President reaffirmed the 
determination of Nigeria to remain a stable and 
prosperous nation, anchored on the enduring principles 
of democracy, good governance, free enterprise, the 
rule of law and respect for fundamental human rights. 
In pursuit of those objectives, we have raised the bar 
on bold political, economic and social reforms aimed at 
making our economy more investment friendly and our 
democracy more inclusive. We continue to count on the 
support and understanding of the international 
community, especially our development partners, as we 
accelerate measures to enhance the overall capacity of 
the Nigerian State. 
 A strong, safe and prosperous Nigeria means a 
dependable contributor not only to regional stability 
and well-being, but to the emergent global ethics so 
crucial for the survival of humanity. From the very 
beginning of our nationhood, our foreign policy has 
been tethered to a responsible and proactive role in the 
United Nations and its commitments everywhere. Thus, 
we never hesitated to respond unconditionally to 
demands for sacrifices whenever and wherever duty 
called, whether in the Congo, Sierra Leone, Liberia or 
now in Darfur, and in the next few months, in Somalia. 
Nigeria is as safe as the rest of the world. That for us is 
the true meaning of global solidarity and the sense of 
equal partnership that informed the vision of the 
founding fathers of this Organization. 
 It is against that background that we raise before 
the Assembly the concern and plight of many 
developing countries, especially in Africa, suffering 
from the devastating consequences of the illicit trade in 
small arms and light weapons. Most of the civil wars 
and insurgencies in those countries have been carried 
out with such weapons, and because of their lethality 
and ready deployment, they may be described as 
Africa’s own experience of weapons of mass 
destruction. 
 We remain convinced that the best and most 
effective strategy to achieve the goal of preventing, 
combating and eradicating that illicit and deadly trade 
is through the elaboration of a legally binding global 
instrument, as well as the political will on the part of 
all to stem the uncontrolled proliferation of small arms. 
Therefore, urgent action is needed to criminalize oil 
bunkering, the sale of oil so acquired and the use of its 
proceeds to fuel new crisis situations in Africa, 
especially in the Gulf of Guinea, through the 
proliferation of small arms and light weapons. The 
same creativity and political will that was 
demonstrated in confronting blood diamonds as a 
source of regional instability must be available at this 
time in dealing with the blood oil that now threatens 
the Gulf. 
 Nigeria has made enormous sacrifices on behalf 
of peace in Darfur. Over the years we have maintained 
peacekeeping troops in the region, first, under the 
ambit of the African Union and now under the African 
Union-United Nations hybrid peacekeeping force. We 
call on the international community to take bold and 
robust steps that would lead to the full deployment and 
operationalization of that force. In the same vein, we 
call on the Government of the Sudan to take steps that 
will facilitate the attainment of this objective. 
 Midway towards the target year of 2015, it has 
become evident that the lofty Millennium Development 
Goals (MDGs) might not be attained by many 
countries. This much is clear from the outcome of the 
High-level event on the MDGs that took place in the 
margins of this session on 25 September 2008. Mindful 
of the importance of these Goals for our development, 
Nigeria is determined to do everything to ensure their 
realization. In this connection, we commend the efforts 
of the Secretary-General in creating the Millennium 
Development Goals Africa Steering Group to map out 
strategies for African countries to achieve the targets. 
 It is time to urge, with the directness that these 
challenging times demand, evidence of a more 
manifest will on the part of the international 
  
 
08-53141 10 
 
community, especially our development partners, to 
really assist Africa to join the rest of the global success 
story. Around this issue, the Nigerian delegation is 
looking at ten such indicators. 
 The first is the critical need for a big 
infrastructure push, especially in energy and 
transportation, without which nothing else is possible 
on the continent. Secondly, the food crisis in Africa 
must be addressed by redressing the trilogy of fertilizer 
imbalance between Africa and other regions of the 
world, removing food subsides in the developed 
economies, and transferring relevant technology for 
food production and food processing. Thirdly, the Doha 
Round of trade negotiations must be revived. Fourthly, 
massive investment in information technology and 
higher education is needed to spur development of 
Africa. Fifthly, strategies must be devised with African 
Governments on how to transform the continent’s 
current brain drain into brain gain. Sixthly, a global 
commitment to stem the flow of small arms and light 
weapons into Africa is needed. Seventh, national 
Extractive Industries Transparency Initiative projects 
in Africa must be encouraged and supported. Eighth, 
there should be Security Council reforms that accord 
Africa permanent membership in the Council. That 
would ensure African ownership of its responses, since 
over 60 per cent of issues addressed by the Council are 
African. Ninth, attention should be paid to 
development of clean energy technology and 
alternative sources of energy to avert the looming 
disaster of climate change for a continent that is 
already very vulnerable. Tenth, we need a breakthrough 
in the malaria vaccine, together with greater sustained 
support for the fight against the HIV/AIDS pandemic, 
two major impediments to reaching our potential in 
Africa. 
 The recent steep rise in global food prices has 
presented us with a monumental challenge and the 
global embarrassment of compounds of misery sharing 
increasingly crowded space with compounds of 
affluence in our global village. It is unacceptable that, 
despite technological advancements and resources 
unimaginable two decades ago, children still die of 
hunger and malnutrition. How can one say that the 
genius that permits us to make living in outer space 
feasible looks the other way when over 1 billion people 
in the world are going to bed hungry and more than 
6 million children are dying each year of hunger and 
malnutrition? This problem deserves the full attention 
of this Assembly. The right to food for all must be 
pursued with renewed vigour. 
 Nigeria condemns terrorism in all its forms and 
manifestations. We reaffirm our support for the 
counter-terrorism measures of the Security Council and 
the United Nations Global Counter-Terrorism Strategy. 
We have also been implementing the four pillars of the 
Global Strategy through measures that have proven 
effective in combating terrorism. For us, the fight 
against terrorism is strongly anchored in the rule of law 
and respect for human rights. As we combat this 
scourge, it is important that, fundamental freedoms and 
human rights are neither compromised nor abused. 
 The United Nations must not relent in its pursuit 
of the goal of a world in which all nations and peoples 
live in freedom and dignity and in which all political, 
economic, social, cultural and human rights are fully 
guaranteed. Our active participation in the activities of 
the Human Rights Council and the African 
Commission on Human and Peoples’ Rights is 
evidence of that commitment. 
 In our subregion, we are concerned, that drug 
cartels, often based outside the region, are now 
targeting West Africa as a transit route for the 
movement of illicit drugs to other regions. The 
activities of those drug cartels constitute a serious 
impediment to development in the subregion. The 
world must pay adequate attention to this growing 
problem. 
 Let me reiterate Nigeria’s unwavering support for 
the United Nations and its objectives and purposes. We 
are convinced that the Organization remains the most 
viable platform for consultations, consensus-building 
and action on the global challenges that we presently 
face. Mankind has not developed any better substitute. 
 Nigeria believes in the pacific settlement of 
disputes and peaceful coexistence with our neighbours. 
We showed that when, on 14 August 2008, Nigeria, in 
full compliance with the ruling of the International 
Court of Justice, lowered its flag for the last time by 
withdrawing from the Bakassi Peninsula. For that 
singular act of statesmanship, Nigeria has justifiably 
received the commendation of the international 
community. Our action accords with our long-standing 
tradition as a nation that honours its commitments. We 
believe that if we all, in concert, stand up for these 
shared values and purposes, our Organization and our 
world will be a much better place. 
 
 
11 08-53141 
 
 This can, and should be a General Assembly like 
no other, for the crises that face us now have few 
precedents in scope and complexity. What is required 
is a new posture to move from data to determination, 
from rhetoric to results and from words to wisdom. Our 
many noble visions must begin to somehow find more 
vigorous forms of expression. A world so greatly 
challenged must also be a world so much more capable 
of imagination and boldness. The platform for such 
boldness and such imagination is here, in this 
venerable institution founded 63 years ago on the 
pillars of peace, justice and freedom for all. 
 Let us never forget the timeless words of the 
internationalist and Nobel Laureate who warned that to 
deal with the problems that we have created, we need 
to move unto a higher order of thinking than the one 
with which we created them. The time to do so is now, 
for the clock of humanity is ticking very fast. Our 
existential challenge did not end with the cold war; 
indeed, it has just started.  